DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The replacement drawing sheets filed 1/6/22 have been entered into the record.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both the “external surfaces” and the “overlap region [see paragraph 0056].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: α.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-14 of U.S. Patent No. 11,209,133. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed elements and limitations are recited or suggested in the patented claims, as follows:
With respect to instant claim 33, U.S. Patent No. 11,209,133, claim 1, recites a light projecting apparatus, comprising: a head [patented claim 1, lines 1-2]; a first light source and a second light source, both coupled to the head [patented claim 1, lines 5-6, recites “a plurality of light sources” which anticipates the claimed “a first light source and a second light source”; patented claim 1 also recites “disposed within the optical head” which anticipates the claimed “coupled to the head”]; a first reflector and a second reflector respectively disposed proximate to the first and second light sources [claim 1, lines 3: claim 1, lines 3: recites a plurality of optical elements, and lines 9-10 recites “each...optical element comprises a reflector”  which anticipates a first reflector and a second reflector; patented claim 1, line 3-4 and 5-6 also recites the optical elements and the light sources are “disposed within the optical head” which anticipates the claimed “disposed proximate to the first and second light sources”] , each of the first and second reflectors comprising a concave reflective surface and a convex reflective surface configured to form light emitted by the respective light source into [patented claim 1, lines 10-12] an illumination pattern comprising a central region having a substantially uniform distribution of luminous intensity and a taper region having a tapered luminous intensity [patented claim 1, lines 15-18].  
With respect to instant claim 34, U.S. Patent No. 11,209,133, recites the taper region formed by the first reflector overlaps the taper region formed by the second reflector [patented claim 1, lines 19-20] so as to form a single contiguous rectangular illumination pattern having a substantially uniform distribution of luminous intensity [patented claim 11].  
With respect to instant claim 35, U.S. Patent No. 11,209,133, claim 11 recites a single contiguous rectangular illumination pattern but does not disclose the proportion of the patterns’ height or width.   It would have been well within the skill of one versed in the art at the time the invention was made to form the device of U.S. Patent No. 11,209,133, claim 11 to have a height and a width that is at least four times the height if such would produce a desirable illumination pattern.
With respect to instant claim 36, U.S. Patent No. 11,209,133, claim 11 recites a single contiguous rectangular illumination pattern but does not disclose the proportion of the patterns’ height or width.   It would have been well within the skill of one versed in the art at the time the invention was made to form the device of U.S. Patent No. 11,209,133, claim 11 to have a height and a width that is at least six times the height if such would produce a desirable illumination pattern.
With respect to instant claim 37, U.S. Patent No. 11,209,133, claim 12, recites the single contiguous rectangular illumination pattern has an angular swath of at least 120 degrees.  
With respect to instant claim 38, U.S. Patent No. 11,209,133, claim 13, recites the angular swath is at least 180 degrees.  
With respect to instant claim 39, U.S. Patent No. 11,209,133, claim 14, recites the single contiguous rectangular illumination pattern has a height of less than 23 degrees.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Namors (2014/0321107) discloses a light projecting device having an optical
head with a plurality of optical elements and light sources arranged in an array. Namors
does not show or suggest the claimed reflector having concave and convex
segments.
Huebner (2010/0277696) discloses a light projecting device having a plurality of optical elements and light sources arranged in an array.  Figure 6 shows a beam having a pattern comprising a central region having a substantially uniform distribution of luminous intensity and a taper region having a tapered luminous intensity.  Huebner does not show or suggest the claimed reflector having concave and convex segments.
Bayat et al. (2007/0159816) discloses a light projecting device having a plurality of optical elements and light sources arranged in an array.  Figure 3 shows a beam having a pattern comprising a central region [90] having a substantially uniform distribution of luminous intensity and a taper region [92, 94, 96] having a tapered luminous intensity.  Bayat does not show or suggest the claimed reflector having concave and convex segments.
Opolka (2003/0095408) discloses a light projecting device having a plurality of optical elements and light sources arranged in an array [figures 4a-5c] and a reflector [17] having concave and convex segments. Opolka does not show or suggest a beam having a pattern comprising a central region having a substantially uniform distribution of luminous intensity and a taper region having a tapered luminous intensity.  
Takahashi (2003/0076690) discloses a light projecting device having a plurality of
optical elements and light sources arranged in an array but does not show or suggest
the claimed reflector having concave and convex segments.
Lu et al. (9,022,601) discloses a light projecting device having a plurality of
optical elements and light sources arranged in an array but does not show or suggest
the claimed reflector having concave and convex segments.
Schroll (8,070,315) discloses a light projecting device having a plurality of optical
elements and light sources arranged in an array but does not show or suggest the
claimed reflector having concave and convex segments.

Allowable Subject Matter
Claims 33-39 would be allowable if the double patenting rejections set forth in this Office action were overcome

The following is a statement of reasons for the indication of allowable subject matter:  
In a light projecting apparatus, comprising: a head; a first light source and a second light source, both coupled to the head; a first reflector and a second reflector respectively disposed proximate to the first and second light sources, prior art fails to show or suggest each of the first and second reflectors comprising a concave reflective surface and a convex reflective surface configured to form light emitted by the respective light source into an illumination pattern comprising a central region having a substantially uniform distribution of luminous intensity and a taper region having a tapered luminous intensity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/Primary Examiner, Art Unit 2875